As Filed with the Securities and Exchange Commission on March 31, 2011 File Nos. 333-80205 811-09381 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 27 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 28 PAYPAL FUNDS (Exact name of Registrant as specified in charter) 2211 North First Street San Jose, CA 95131 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (408) 967-7000 Dana E. Schmidt PayPal Funds 2211 North First Street San Jose, CA 95131 (Name and address of agent for service) Please send copy of all communications to: David A. Hearth Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105-3441 (415) 856-7000 It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) X on April 29, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to (a)(2) of Rule 485 If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 27 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until April 29, 2011, the effectiveness of the Registration Statement for the PayPal Fund for Good (the “Fund”), filed in Post-Effective Amendment No. 18 on June 8, 2010, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date 19 August 20, 2010 September 17, 2010 20 September 16, 2010 October 15, 2010 21 October 14, 2010 November 12, 2010 22 November 10, 2010 December 10, 2010 23 December 9, 2010 January 7, 2011 24 January 6, 2011 February 4, 2011 25 February 3, 2011 March 4, 2011 26 March 3,2011 April 1, 2011 This Post-Effective Amendment No. 27 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 18. SIGNATURES FOR THE REGISTRANT Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 27 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on this 31st day of March 2011. PAYPAL FUNDS (Registrant) By:/s/ Dana E. Schmidt Name:Dana E. Schmidt Title: President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 27 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated: SignatureTitleDate /s/ Dana E. Schmidt President and Principal Executive OfficerMarch 31, 2011 Dana E. Schmidt /s/ Omar J. Paz Treasurer andMarch 31, 2011 Omar J. Paz Chief Financial Officer *TrusteeMarch 31, 2011 Richard D. Kernan ** Trustee March 31, 2011 John P. McGonigle *Trustee and Chairman March 31, 2011 Kevin T. Hamilton *,** By: /s/ David A. Hearth David A. Hearth, As Attorney-in-Fact * Pursuant to Powers of Attorney, each dated February 25, 2003, for Richard D. Kernan andKevin T. Hamilton are incorporated herein by reference to PEA No. 7. ** Pursuant to Power of Attorney, dated September 18, 2008, for John P. McGonigle is incorporated herein by reference to PEA No. 15.
